FICKLING, Associate Judge
(dissenting):
In my opinion the trial judge erred when he dismissed plaintiffs’ case at the conclusion of plaintiff Griner’s testimony since Griner had satisfied his burden of establishing a prima facie case.
The controlling cases cited by the majority (Bonbrest v. Lewis, D.C.Mun.App., 54 A.2d 751 (1947) ; Schwartzbach v. Thompson, D.C.Mun.App., 33 A.2d 624 (1943); Haw v. Liberty Mutual Insurance Co., 86 U.S.App.D.C. 86, 180 F.2d 18 (1950) ) hold *221that the owner of a parked vehicle which is not out of its proper place, makes out a prima facie case against the operator of a striking vehicle merely by testifying as to the collision. Here the plaintiff, the owner of the parked vehicle, established his prima facie case through his testimony that several vehicles were involved in a coliision, one of which struck his parked vehicle. Thus the defendants had the duty to proceed with their case or rest. The trial court, however, did not enforce this duty, but instead held as a fact that plaintff had not established any negligence at the close of his case. This was error since the only question before the trial judge was a question of law under the above cited cases. A trial judge in a non jury case does not become a fact finder until the defense rests its case.
The majority, at footnote S, attempts to support its affirmance of the trial court’s actions by comparing the present case with the doctrine of res ipsa loquitur when it states: “[E]ven in circumstances where the doctrine of res ipsa loquitur is applicable, the trier of fact is not compelled . to wait until the introduction of all the evidence before deciding for defendant” (emphasis in original). This interpretation of the doctrine is simply wrong, and the cases cited as authority for the statement do not support it. Moreover, in Martin v. United States, 96 U.S.App.D.C. 294, 298, 225 F.2d 945, 949 (1955), the court stated:
The doctrine of res ipsa loquitur, when applicable, does no more than establish a prima facie case based on an inference by virtue of which the plaintiff is enabled to escape the possibility of having the court direct a verdict against him. . . . [quoting Underwood v. Capital Transit Co., 87 U.S.App.D.C. 68, 69-70, 183 F.2d 822, 823 (1950) (emphasis in original).]